DETAILED ACTION
	This Office action is responsive to communication received 04/27/2021 – Request for Continued Examination (RCE) and Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-9 are pending.
Response to Arguments
	In the arguments received 04/27/2021, the applicant contends that the prior art to Goto (JP2004065765) fails to show bent-shaped portions (e.g., applicant’s FIG. 3) that are passed through holes of the beads to thereby hold the beads in position and that, even considering the secondary teaching to Albrecht (USPN 4,637,962), a person of ordinary skill in the art would not have found it obvious to modify the leather braid of Goto to arrive at the invention of amended claim 1 and would realize that modifying the leather braid in Goto, which has a cylindrical shape across an entire length thereof, so that it had reversible, thermomechanical properties is distinct from a cord material comprising “a long band-shaped strip urged to return to a band shape even if bent, wherein the cord material is bent to define bent-shaped portions passed through the holes of the beads to thereby hold the beads in position,” and “band shape portions . . . comprise a width that is wider than diameters . . . of the respective holes to prevent the beads from shifting along the cord material”, as now claimed.  The applicant briefly references the rejections of claims 4, 5, 8 and 9, but does not expound upon any specific alleged error in the rejection, merely stating that claims 4, 5, 8 and 9 should be allowable in view of their dependency on claim 1.  The applicant continues by arguing that none of the remaining references applied in the last non-final rejection, including the prior art to Arita (JPH09313661) and Cruise (US PUBS 2003/0141327), embody “a long band-shaped strip urged to return to a 
	IN RESPONSE:
Applicant’s arguments with respect to claims 1-9 have been considered.  The amendments to the claims overcome the prior rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Albrecht (USPN 4,637,962).  However, the amendments to the claims necessitate a new ground rejection under 35 U.S.C. 103 and include consideration under §103 with the newly-added prior art reference to Heinz (USPN 5,395,245).  
Of interest, the Office points out that the prior art references to Goto, Charles, Arita, Albrecht and Cruise are still being relied upon, along with the incorporation of the newly-added reference to Heinz, with the new grounds of rejection being made necessary in view of the amendments to claims 1 and 6.  
Of further interest, no response is deemed necessary here with respect to comments directed against the rejection of claims 4, 5, 8 and 9, as no specific arguments were submitted by the applicant.  
With respect to the rejection of claims 6 and 7, it is agreed that neither Arita nor Cruise embody “a long band-shaped strip urged to return to a band shape even if bent, wherein the cord material is bent to define bent-shaped portions passed through the holes of the beads to thereby hold the beads in position and the cord material expands to form band shape portions at portions of the cord material that do not have the beads disposed thereon, whereby the band shape portions comprise a width that is wider than diameters of the respective holes to prevent 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the language “bent-shaped portions”, as now recited in claims 1 and 6.

FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Heinz (USPN 5,395,245).  A machine translation of the Goto reference was provided with the Office action, mailed 10/22/2020. 
 As to claim 1, Goto shows a tool for recording the number of swings in a ball game comprising a plurality of holed beads (i.e., movable blocks 6, 7, 8, 9 and 10; see machine translation page 3, lines 9-10) and a cord (i.e., rod-shaped body 1 made of a leather braid or other material such as synthetic resin, synthetic rubber, metal or the like; see machine translation page 3, lines 7, 8, 12-15) that is passed through the holes of the beads and that holds the beads so that the beads can slide (see machine translation page 3, lines 9-10), the tool for recording the number of swings in a ball game characterized in that the cord is formed from a cord material that does not stretch in an axial direction.   
Goto differs from the claimed invention in that Goto does not explicitly show “a long band-shaped strip urged to return to a band shape even if bent, wherein the cord material is bent to define bent-shaped portions passed through the holes of the beads to thereby hold the beads in position and the cord material expands to form band shape portions at portions of the cord material that do not have the beads disposed thereon”.  Instead, in Goto, the cord material stretches in a diametrical direction (i.e., the rod-shaped body 1 is slightly deformable in the diameter direction thereof; see machine translation page 4, lines 14-15) and is normally urged in a diameter expanding direction, whereby the cord is designed to constrict in diameter so as to elastically interlock with the walls of the holes of the beads and hold the beads in position (see machine translation page 4, lines 16-19).  Also, in Goto, the cord expands in diameter at portions that do not have the beads (i.e., as the rod-shaped body 1 of leather braid or other material such as synthetic resin, synthetic rubber, metal or the like has a cylindrical shape with a substantially uniform diameter, it is clear if the portion of the rod-shaped body 1 is compressed in the diameter direction thereof to hold any of the beads (6, 7, 8, 9 or 10) then the diameter of the rod-shaped body 1 adjacent to and not in contact with the beads will appear expanded as compared to the diameter of the rod-shaped body 1 that is in contact or surrounded by the beads).  
Heinz is cited here to show that it is old in the art to fashion a tool used as a counting device such that a cord may be passed through an aperture in a bead member, wherein the cord remains bent within the aperture in order to help retain the bead in a selected location along the cord.  Reference is made to FIGS. 11A in Heinz, wherein a band-shaped cord (110) is essentially deformed or “bent” as it passes through the bead (i.e., FIG. 11B; col. 6, lines 17-25 
Moreover, the claimed long band-shaped strip is deemed to be nothing more than an obvious design change over the shape of the cord in Goto.  long band-shaped strip is not disclosed as offering a specific and unobvious purpose over any of 1) the elastic cord material made up of a bundle of monofilament hollow fibers shown in FIG. 3(B); 2) the hollow pipe of elastic cord material shown in FIG. 3(C); 3) the S-shaped cord elastic material shown in FIG. 3(D); or 4) the cutout hollow pipe of cord elastic material shown in FIG. 3(E) in the disclosure.  A change in shape is considered to be within the level of one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)  The fact that the long band-shaped strip is “urged to return to a band shape even if bent, wherein the cord material is bent to define bent-shaped portions passed through the holes of the beads to thereby hold the beads in position and the cord material expands to form band shape portions at portions of the cord material that do not have beads disposed thereon” appears to be relevant to the particular attributes of the material itself which is selected for the cord, rather than any distinct structure that is added to the recording tool.  In essence, and much like the rod-shaped cord in Goto, the claimed long band-shaped strip is only capable of holding the beads in position because of the material properties of the strip.  This of course assumes that both the rod-shaped cord used by Goto and the now-claimed band-shaped strip are sized for entry through the holes of the beads.   Here, to have simply substituted a different material for the leather braided cord material in Goto, with the same premise of selecting a material that is designed to hold its original shape in portions not associated with the beads and to constrict in diameter in portions associated with the beads so as to elastically interlock with the interior walls of the holes of the beads and hold the beads in position, would have been an obvious design choice. Once again, Goto does disclose that the rod-shaped cord may be fashioned from other materials such as synthetic resin, synthetic rubber, metal or the like.  Here, the selection of a known material to take advantage of the properties of that known material has been deemed to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
As to claim 3, one end of the cord in Goto has a hanger (i.e., coupling ring 11).  Although the reference discusses that the coupling ring (11) is configured for holding keys (FIGS. 1, 2; see machine translation page 4, lines 26-27), the language in the claim “and the hanger is hooked on a pant belt or another object from which to hang the tool” is merely functional.  The applicant does not appear to be claiming the combination of the hangar with a pant belt or another object”.  Here, the coupling ring (11) may clearly be hooked onto a trouser belt.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Heinz (USPN 5,395,245) and further in view of Albrecht (USPN 4,637,962). 
The patent to Goto in view of Heinz has been discussed above.  Goto, as modified by Heinz, lacks an explicit teaching of plain-woven fabric or a band of shape memory alloy for the long band-shaped strip identified by the Office in the Goto patent.  Note that Goto already recognizes that the rod-shaped body (1), when modified by the Heinz reference, has been identified by the Office as serving as the claimed “long band-shaped strip”, and may be fashioned from leather braid or other material such as synthetic resin, synthetic rubber, metal or the like (i.e., see machine translation page 3, lines 7, 8, 12-15).  Here, Albrecht obviates the use of a shape memory alloy.  Note, materials such as shape memory alloys that exhibit attributes to enable such materials to change shape when manipulated, yet still revert back to an original shape are widely available, with one example being presented by the patent to Albrecht, which shows a shape memory alloy in a variety of forms, including a rod, tube, strip, sheet or plate shape and notes that changes in movement including compression and tension may be incorporated within the material (i.e., Abstract, along with col. 1, lines 45-51 and col. 9, lines 29-31 in Albrecht). In view of the patent to Albrecht, one of ordinary skill in the art and before the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Heinz (USPN 5,395,245) and Charles (USPN 8,105,088).   The Goto device, as modified by Heinz, lacks a clip fastened to a portion of the cord between the beads so as to divide up the number of swings for each hole.  Charles shows it to be old in the art to incorporate a ring (40) that may serve as the claimed “clip” to separate portions of the counter tool (i.e., col. 4, lines 1-20; FIG. 1).  Once an action is completed (i.e., a count is registered), the device in Charles enables a user to move the beads from one side of the ring (40) to another side of the ring to help keep an accurate count.  In view of the patent to Charles, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Goto by including a suitable clip along the rod-shaped body (1) to provide for separate sections along the length of the body (1) so that counting would have been facilitated.  For instance, a golfer would more easily have been able to separate and keep track of beads associated with a completed hole or score.  The addition of this feature (i.e., a clip fastened to a portion of the cord between the beads so as to divide up the number of swings for each hole) to the count tool of the Goto device would have involved the obvious combining of prior art elements according to known methods to yield predictable KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
More specific to claim 8, and with respect to the claimed “hangar”, as noted for claim 3 above, one end of the cord in Goto has a hanger (i.e., coupling ring 11).  Although the reference discusses that the coupling ring (11) is configured for holding keys (FIGS. 1, 2; see machine translation page 4, lines 26-27), the language in the claim “and the hanger is hooked on a pant belt or another object from which to hang the tool” is merely functional.  The applicant does not appear to be claiming the combination of the hangar with a pant belt or another object”.  Here, the coupling ring (11) may clearly be hooked on to a trouser belt.  

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Heinz (USPN 5,395,245) and Arita (JPH09313661(A)).  A machine translation of the Arita reference was provided with the Office action, mailed 10/22/2020.  
As to claim 5, the Goto device, as modified by Heinz, lacks wherein both ends of the cord are attached to the back-of-the-hand part of a glove for a ball game and are held on the glove.  Here, the teaching reference to Arita shows it to be old in the art to combine a counting tool with a golf glove for player convenience (i.e., translated Abstract; FIGS. 1, 2; see machine translation, paragraph [0006]).  In view of the teachings in Arita, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Goto by incorporating the count tool into a golf glove in order to allow a golfer to have easy access to the count tool for recording his/her golf score throughout a game. The addition of this feature (i.e., wherein both ends of the cord are attached to the back-of-the-hand part of a glove for a ball game and are held on the glove) to the count tool of the Goto device would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 
More specific to claim 9, and with respect to the claimed “hangar”, as noted for claim 3 above, one end of the cord in Goto has a hanger (i.e., coupling ring 11).  Although the reference discusses that the coupling ring (11) is configured for holding keys (FIGS. 1, 2; see machine translation page 4, lines 26-27), the language in the claim “and the hanger is hooked on a pant belt or another object from which to hang the tool” is merely functional.  The applicant does not appear to be claiming the combination of the hangar with a pant belt or another object”.  Here, the coupling ring (11) may clearly be hooked on to a trouser belt.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP2004065765(A)) in view of Arita (JPH09313661(A)) and Cruise (US PUBS 2003/0141327).   Goto shows a tool for recording the number of swings in a ball game comprising a plurality of holed beads (i.e., movable blocks 6, 7, 8, 9 and 10; see machine translation page 3, lines 9-10) and a cord (i.e., rod-shaped body 1 made of a leather braid or other material such as synthetic resin, synthetic rubber, metal or the like; see machine translation page 3, lines 7, 8, 12-15) that is passed through the holes of the beads and that holds the beads so that the beads can slide (see machine translation page 3, lines 9-10), the tool for recording the number of swings in a ball game characterized in that the cord is formed from a cord material that does not stretch in an axial direction.   
Goto differs from the claimed invention in that Goto does not explicitly show “a long band-shaped strip urged to return to a band shape even if bent, wherein the cord material is bent to define bent-shaped portions passed through the holes of the beads to thereby hold the beads in position and the cord material expands to form band shape portions at portions of the cord material that do not have the beads disposed thereon”.  Instead, in Goto, the cord material stretches in a diametrical direction (i.e., the rod-shaped body 1 is slightly deformable in the diameter direction thereof; see machine translation page 4, lines 14-15) and is normally urged in see machine translation page 4, lines 16-19).  Also, in Goto, the cord expands in diameter at portions that do not have the beads (i.e., as the rod-shaped body 1 of leather braid or other material such as synthetic resin, synthetic rubber, metal or the like has a cylindrical shape with a substantially uniform diameter, it is clear if the portion of the rod-shaped body 1 is compressed in the diameter direction thereof to hold any of the beads (6, 7, 8, 9 or 10) then the diameter of the rod-shaped body 1 adjacent to and not in contact with the beads will appear expanded as compared to the diameter of the rod-shaped body 1 that is in contact or surrounded by the beads).  
Heinz is cited here to show that it is old in the art to fashion a tool used as a counting device such that a cord may be passed through an aperture in a bead member, wherein the cord remains bent within the aperture in order to help retain the bead in a selected location along the cord.  Reference is made to FIGS. 11A in Heinz, wherein a band-shaped cord (110) is essentially deformed or “bent” as it passes through the bead (i.e., FIG. 11B; col. 6, lines 17-25 and col. 6, lines 39-50) and wherein portions of the cord (110) remain substantially circular or band-shaped at portions that do not have a bead covering the cord (110).  Here, the claimed “band-shaped strip” broadly may encompass a cord that is circular in cross-section (i.e., such as a wedding band) and is not necessarily limited to a band that is C-shaped or U-shaped.  While the cord (110) in Heinz may appear to be generally cylindrical in shape along its length, it is clear that this cord (110) may be interpreted as including a band-shape (in cross-section), whereby the band shape portions comprise a width that is wider than diameters of the respective holes to prevent the beads from shifting along the cord material (i.e., FIG. 11A). Admittedly, the arrangement in Heinz requires the cord (110) to be stretched and passed through a hole in each bead, wherein after a return of the cord (110) to an unstretched state forces the cord to remain bent in portions where the cord (110) is in contact with an interior wall of the aperture of the bead.  Contrary to this arrangement, the claimed invention requires that 
Moreover, the claimed long band-shaped strip is deemed to be nothing more than an obvious design change over the shape of the cord in Goto.  For example, the long band-shaped strip is not disclosed as offering a specific and unobvious purpose over any of 1) the elastic cord material made up of a bundle of monofilament hollow fibers shown in FIG. 3(B); 2) the hollow pipe of elastic cord material shown in FIG. 3(C); 3) the S-shaped cord elastic material shown in FIG. 3(D); or 4) the cutout hollow pipe of cord elastic material shown in FIG. 3(E) in the disclosure.  A change in shape is considered to be within the level of one of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)  The fact that the long band-shaped strip is “urged to return to a band shape even if bent, wherein the cord material is bent to define bent-shaped portions passed through the holes of the beads to thereby hold the beads in position and the cord material expands to form band shape portions at portions of the cord material that do not have beads disposed thereon” appears to be relevant to the particular attributes of the material itself which is selected for the cord, rather than any distinct structure that is added to the recording tool.  In essence, and much like the rod-shaped cord in Goto, the claimed long band-shaped strip is only capable of holding the beads in position because of the material properties of the strip.  This of course assumes that both the rod-shaped cord used by Goto and the now-claimed band-shaped strip are sized for entry through the holes of the beads.   Here, to have simply substituted a different material for the leather braided cord material in Goto, with the same premise of selecting a material that is designed to hold its original shape in portions not associated with the beads and to constrict in diameter in portions associated with the beads so as to elastically interlock with the interior walls of the holes of the beads and hold the beads in position, would have been an obvious design choice. Once again, Goto does disclose that the rod-shaped cord may be fashioned from other materials such as synthetic resin, synthetic rubber, metal or the like.  Here, the selection of a known material to take advantage of the properties of that known material has been deemed to be within the level of one of ordinary skill in the art.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).   
Goto further lacks a plurality of tool units (claim 6) as well as a holder such that the plurality of tool units are hung at intervals from the holder (claim 7).  Cruise shows it to be old in the art to provide a holder (101) that is designed to hold a number of separate units (200).  In Cruise, each unit (200) is similar in design to another unit and a plurality of these units are conveniently retained along one holder (101).  Considering the teaching in Cruise, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Goto by including a plurality of count tools, with the plurality of count tools being attached to a hangar, the motivation being to make it easier for golfers to keep track of various scores (i.e., either a group of players could track their scores with the count tools being held along one hangar; or a single golfer could keep track of his/her KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  It is further noted that the inclusion of multiple tool units within the context of claim 6 would have involved an obvious duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maastricht shows a bead counter useful as a golf tool accessory (FIG. 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711